People v Davis (2022 NY Slip Op 03612)





People v Davis


2022 NY Slip Op 03612


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND WINSLOW, JJ.


286 KA 20-00458

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKAMEL DAVIS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT. 
MICHAEL D. CALARCO, DISTRICT ATTORNEY, LYONS (R. MICHAEL TANTILLO OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Wayne County Court (Richard M. Healy, J.), rendered February 5, 2020. The judgment convicted defendant upon his plea of guilty of bail jumping in the second degree. 
It is hereby ORDERED that the case is held, the decision is reserved and the matter is remitted to Wayne County Court for further proceedings in accordance with the same memorandum as in People v Davis ([appeal No. 1] — AD3d — [June 3, 2022] [4th Dept 2022]).
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court